MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                   FILED
      regarded as precedent or cited before any                          Dec 03 2020, 8:42 am

      court except for the purpose of establishing                            CLERK
                                                                          Indiana Supreme Court
      the defense of res judicata, collateral                                Court of Appeals
                                                                               and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Victoria Bailey Casanova                                Curtis T. Hill, Jr.
      Casanova Legal Services, LLC                            Attorney General of Indiana
      Indianapolis, Indiana                                   Catherine E. Brizzi
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Matthew Powell,                                         December 3, 2020
      Appellant-Defendant,                                    Court of Appeals Case No.
                                                              20A-CR-1371
              v.                                              Appeal from the
                                                              Fayette Superior Court
      State of Indiana,                                       The Honorable
      Appellee-Plaintiff.                                     Hubert Branstetter, Jr., Special
                                                              Judge
                                                              Trial Court Cause No.
                                                              21D01-1904-F3-278



      Kirsch, Judge.


[1]   After Matthew Powell (“Powell”) entered an open plea agreement with the

      State, the trial court sentenced him to eight years for Level 4 felony dealing in

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020            Page 1 of 13
      methamphetamine 1 and enhanced that sentence by seven years because of

      Powell’s habitual offender status,2 yielding an aggregate sentence of fifteen

      years. Powell raises two issues on appeal, which we restate as:

                 I. Whether the trial court abused its discretion by failing to cite
                 Powell’s guilty plea as a mitigating factor; and


                 II. Whether Powell’s fifteen-year aggregate sentence is
                 inappropriate considering the nature of his offense and his
                 character.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On April 15, 2019, an officer observed Powell driving away from a residence.

      Appellant’s App. Vol. II at 41. The officer was aware that Powell was an habitual

      traffic offender, so he alerted other patrol units of Powell’s location and vehicle

      description. Id. Officers located Powell and conducted a traffic stop; they

      searched Powell and his vehicle. Id. Officers located a plastic medication

      container that held two Suboxone pills and 1.5 grams of methamphetamine in

      Powell’s coat pocket. Id. Powell stated, “[T]hat meth isn’t mine. I just picked

      it up and was taking it to somebody.” Id. Officers also found a plastic bottle




      1
          See Ind. Code § 35-48-4-1.1(a)(2).
      2
          See Ind. Code § 35-50-2-8(i)(1).


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 2 of 13
      that contained nineteen empty niacin capsules, which they believed were used

      to store and transport drugs. Id.


[4]   On April 16, 2019, the State charged Powell with Level 4 felony dealing in

      methamphetamine, Level 6 felony possession of methamphetamine, Level 5

      felony operating a motor vehicle after forfeiture of license for life, and Class A

      misdemeanor possession of a controlled substance. Appellant’s App. Vol. II at 36.

      On April 26, 2019, the State amended the information to allege that Powell was

      an habitual offender. Id. at 16. Powell had charges pending in two other cases

      under cause number 21C01-1707-F5-546 (“Cause 546”) and cause number

      21C01-1511-F5-893 (“Cause 893”). Appellant’s Conf. App. Vol. II at 53. Under

      Cause 546, Powell had pending charges for Level 5 felony possession of

      methamphetamine, Level 6 felony maintaining a common nuisance, Class C

      misdemeanor possession of paraphernalia, and an alleged habitual offender

      status. Id. Under Cause 893, Powell had pending charges for aiding, inducing,

      or causing dealing in a narcotic drug and an alleged habitual offender status.

      Id.


[5]   Powell entered a plea agreement that called for him to plead guilty to Level 4

      felony dealing in methamphetamine and to being an habitual offender and, in

      turn, the State would dismiss Powell’s charges for Level 6 felony possession of

      methamphetamine, Level 5 felony operating a motor vehicle after forfeiture of

      license for life, and Class A misdemeanor possession of a controlled substance.

      Appellant’s App. Vol. II at 47. Under the agreement, Powell also pleaded guilty

      to possession of methamphetamine under Cause 546 and aiding, inducing, or

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 3 of 13
      causing dealing in a narcotic drug under Cause 893. Id. Thus, the State agreed

      to dismiss the remaining charges in Cause 546 for Level 6 felony maintaining a

      common nuisance, Class C misdemeanor possession of paraphernalia, and the

      alleged habitual offender status and to dismiss the habitual offender charge in

      Cause 893. Id. The plea agreement left the sentence to the trial court’s

      discretion. Id.


[6]   The trial court accepted the plea agreement. Tr. Vol. II at 26. It imposed an

      eight-year sentence for Level 4 dealing in methamphetamine and enhanced the

      sentence by seven years because of Powell’s habitual offender status, all to be

      served in the Indiana Department of Correction (“DOC”). Id. at 26-27. The

      trial court found Powell’s criminal record as an aggravating factor, noting that

      he had “at least 15 prior convictions.” Id. at 26. It found no mitigating factors.

      Id. Powell now appeals. We will provide additional facts as necessary.


                                     Discussion and Decision

                                      I. Abuse of Discretion
[7]   Powell claims the trial court abused its discretion in failing to cite his guilty plea

      as a mitigating factor. Sentencing is left to the discretion of the trial court, and

      an appellate court reviews its decisions only for an abuse of that discretion.

      Singh v. State, 40 N.E.3d 981, 987 (Ind. Ct. App. 2015), trans. denied. An abuse

      of discretion occurs if the decision is clearly against the logic and effect of the

      facts and circumstances before the trial court. Id. The finding of mitigating

      circumstances falls within the trial court’s discretion. Anglemyer v. State, 868


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 4 of 13
      N.E.2d 482, 490 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (2007). The trial

      court is not obligated to find a circumstance to be mitigating merely because it

      is advanced by the defendant. Id. at 493. The trial court is also not required to

      give the same weight to mitigating circumstances as does the defendant. Id. at

      494.


[8]   An allegation that the trial court failed to identify or find a mitigating factor

      requires the defendant to show that the mitigating factor is both significant and

      clearly supported by the evidence. Id. at 493. Further, if the trial court does not

      find the existence of a mitigating factor, is it not obligated to explain why it has

      found that the factor does not exist. Id. A trial court abuses its discretion only

      if “the record does not support the reasons, or the sentencing statement omits

      reasons that are clearly supported by the record and advanced for consideration,

      or the reasons given are improper as a matter of law.” Baumholser v. State, 62

      N.E.3d 411, 416 (Ind. Ct. App. 2016) (quoting Anglemyer, 868 N.E.2d at 490),

      trans. denied.


[9]   Powell is correct that as a general rule, a defendant who pleads guilty is entitled

      to some mitigating weight for the guilty plea:

              Our courts have long held that a defendant who pleads guilty
              deserves to have some mitigating weight extended to the guilty
              plea in return. A guilty plea demonstrates a defendant’s
              acceptance of responsibility for the crime and at least partially
              confirms the mitigating evidence regarding his character. Scheckel
              v. State, 655 N.E.2d 506, 511 (Ind. 1995); see also Williams v. State,
              430 N.E.2d 759, 764 (Ind.1982) (“[A] defendant who willingly
              enters a plea of guilty has extended a substantial benefit to the

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 5 of 13
               state and deserves to have a substantial benefit extended to him
               in return.”).


       Cotto v. State, 829 N.E.2d 520, 525 (Ind. 2005) (some internal citations omitted).


[10]   However, whether a trial court should cite a guilty plea as a mitigating factor

       “is necessarily fact sensitive, and not every plea of guilty is a significant

       mitigating circumstance that must be credited by a trial court.” Cherry v. State,

       772 N.E.2d 433, 436-37 (Ind. Ct. App. 2002) (quoting Trueblood v. State, 715

       N.E.2d 1242, 1257 (Ind. 1999)), trans. denied. “For example, a guilty plea may

       not be significantly mitigating when it does not demonstrate the defendant’s

       acceptance of responsibility, or when the defendant receives a substantial benefit in

       return for the plea.” Smith v. State, 908 N.E.2d 1251, 1254 (Ind. Ct. App. 2009)

       (quoting Anglemyer, 875 N.E.2d at 221) (emphasis added).


[11]   Powell acknowledges that a guilty plea is not necessarily entitled to mitigating

       weight if a defendant receives a substantial benefit from the guilty plea, but he

       argues that he did not receive a substantial benefit from the guilty plea. First,

       he contends that he received no benefit from the dismissal of the Level 6 felony

       possession of methamphetamine charge because he could not have been

       convicted of both possession of methamphetamine and dealing in

       methamphetamine because the possession offense was a lesser included offense




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 6 of 13
       of the dealing charge.3 Powell then acknowledges that he received “some

       limited benefit from the plea agreement” but contends this benefit was not

       substantial, so the trial court abused its discretion in not citing his guilty plea as

       a mitigating factor. Appellant’s Br. at 13.


[12]   Here, Powell received a significant benefit from the guilty plea through the

       dismissal of the charges for Level 5 felony operating a motor vehicle after

       forfeiture of license for life and Class A misdemeanor possession of a controlled

       substance. As Powell acknowledges, he could have received a sentence

       between two years and eight years for Level 5 felony operating a motor vehicle

       after forfeiture of license for life. See Ind. Code § 35-50-2-6. He also admits that

       he could have received a one-year sentence for Class A misdemeanor

       possession of a controlled substance. See Ind. Code § 35-50-3-2. What Powell

       fails to acknowledge is that the plea agreement dismissed charges in Cause 546

       and Cause 893, including charges for Level 6 felony maintaining a common

       nuisance and Class C misdemeanor possession of paraphernalia. Appellant’s

       App. Vol. II at 47. Thus, Powell received a substantial benefit from the plea

       agreement. Accordingly, the trial court did not abuse its discretion in failing to

       cite Powell’s guilty plea as a mitigating factor.




       3
        We will assume without deciding that the possession charge was a lesser included offense of the dealing
       charge and that the trial court could not have entered judgment of conviction on both offenses.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020                Page 7 of 13
                                    II. Inappropriate Sentence
[13]   Powell argues that his sentence is inappropriate considering the nature of his

       offenses and his character. Under Indiana Appellate Rule 7(B), we may revise

       a sentence if, after due consideration of the trial court’s decision, we find the

       sentence is inappropriate considering the nature of the offense and the character

       of the offender. Anglemyer, 868 N.E.2d at 491. The nature of offense compares

       the defendant’s actions with the required showing to sustain a conviction under

       the charged offense, Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008), while

       the character of the offender permits for a broader consideration of the

       defendant’s character. Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App.

       2013), trans. denied. Whether a sentence is inappropriate turns on our sense of

       the culpability of the defendant, the severity of the crime, the damage done to

       others, and other factors that come to light in a given case. Cardwell, 895

       N.E.2d at 1224.


[14]   We consider not only the aggravators and mitigators found by the trial court but

       also any other factors appearing in the record. Johnson v. State, 986 N.E.2d 852,

       856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our goal is

       to determine whether the appellant’s sentence is inappropriate, not whether

       some other sentence would be more appropriate. Conley v. State, 972 N.E.2d

       864, 876 (Ind. 2012). “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 8 of 13
       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). When we

       review a sentence, we seek to leaven the outliers, not to achieve a perceived

       correct result. Cardwell, 895 N.E.2d at 1225.


                                              Nature of Offense

[15]   Powell argues that his fifteen-year aggregate sentence is inappropriate because

       he contends “nothing about this offense is remarkable” or merits imposing two

       years more than the advisory sentence for a Level 4 felony. Appellant’s Br. at 15-

       16. When considering the nature of the offense, the advisory sentence is the

       starting point in our analysis. Holloway v. State, 950 N.E.2d 803, 806 (Ind. Ct.

       App. 2011); Anglemyer, 868 N.E.2d at 494. A Level 4 felony carries an advisory

       sentence of six years, with a range of two to twelve years. Ind. Code § 35-50-2-

       5.5. An habitual offender enhancement for a person convicted for a Level 4

       felony ranges between six and twenty years. Ind. Code § 35-50-2-8(i)(1).

[16]   The nature of the offense is found in the details and circumstances of the

       commission of the offense. Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017).

       The nature of the offense refers to a defendant’s actions in comparison with the

       elements of the offense. Cardwell, 895 N.E.2d at 1224. When determining

       whether a sentence that exceeds the advisory sentence is inappropriate, “we

       consider whether there is anything more or less egregious about the offense as

       committed by the defendant that ‘makes it different from the typical offense

       accounted for by the legislature when it set the advisory sentence.’” Moyer v.

       State, 83 N.E.3d 136, 142 (Ind. Ct. App. 2017) (quoting Holloway, 950 N.E.2d

       at 807), trans. denied.
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 9 of 13
[17]   Here, the nature of Powell’s sentence does not make his sentence inappropriate.

       Powell decided to drive despite the fact that he was an habitual traffic offender

       and had lost his license for life in 2003 after repeated incidents of operating a

       vehicle while intoxicated and driving with a suspended license. Appellant’s Conf.

       App. II at 58-59. Also, it appears Powell was out on bond when he committed

       the instant offenses. See Tr. Vol. II at 17, 25-26. Moreover, regardless of the

       seriousness of his crimes, Powell did not receive the maximum sentences. His

       sentence for dealing in methamphetamine was only two years above the

       advisory sentence, and his habitual offender enhancement was only one year

       above the minimum possible enhancement. See Ind. Code § 35-50-2-5.5; Ind.

       Code § 35-50-2-8(i)(1). Thus, Powell’s crime did not need to be especially

       egregious to justify the fact that his sentence for Level 4 dealing in

       methamphetamine was only two years above the advisory sentence. Powell’s

       sentence was not inappropriate considering the nature of his offense.


                                         Character of the Offender

[18]   Powell cites a variety of factors in contending his fifteen-year aggregate

       sentence is inappropriate considering his character. First, Powell admits that he

       frequently uses illegal drugs, but he contends this does not reflect poorly on his

       character because he is addicted to drugs. Since the age of fifteen, Powell has

       used heroin and Dilaudid. Appellant’s App. Vol. II at 63. He also began using

       alcohol at that age but quit consuming alcohol in 2009. Id. During the last five

       years, Powell has used methamphetamine. Id. Powell explains that although

       he had been incarcerated as a result of drug offenses previously, he had not

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 10 of 13
       received treatment for anything other than alcohol abuse. Tr. Vol. II at 11-12,

       15. Powell states that he attempted to sign up for treatment programs in DOC’s

       Purposeful Incarceration program during his most recent five-year

       incarceration, but he never reached the top of the selection list because the trial

       court had not issued an order recommending Powell’s placement in that

       program. Id. at 12-13.


[19]   Second, Powell acknowledges that he has an extensive criminal history, but he

       contends this does not reflect poorly on his character because most of his

       convictions were related to traffic offenses or crimes related to his substance

       abuse. He argues that his lack of drug treatment during his thirty years of

       substance abuse “renders his recidivism unsurprising.” Appellant’s Br. at 18.

       Thus, he contends his criminal history should not reflect negatively on his

       character.

[20]   Third, Powell claims his medical problems should persuade us that his fifteen-

       year aggregate sentence was inappropriate. His health problems include

       depression and anxiety, diabetes, degenerative back disorder, hypertension, and

       foot problems. Appellant’s Conf. App. Vol. II at 62. Since 1996, Powell has had

       ten back surgeries and seventeen surgeries on his feet. Id.


[21]   We reject Powell’s argument that his drug use and addiction do not reflect

       poorly on his character. Powell started abusing alcohol and heroin when he

       was fifteen years old and has been abusing drugs for thirty years. Appellant’s

       Conf. App. Vol. II at 63. Although the court ordered Powell to participate in


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 11 of 13
       alcohol counseling in 2002, Powell never sought out treatment for his decades-

       long addiction to heroin until he attempted to participate in the DOC’s

       Purposeful Incarceration program at some point within the previous five years

       Tr. Vol. II at 11-13.


[22]   We next reject Powell’s efforts to minimize his criminal record by stating that

       most of his convictions were for traffic offenses or offenses related to his

       addiction. We first observe that many of his convictions were for other kinds of

       offenses. These include convictions for robbery, theft, battery resulting in

       bodily injury, criminal mischief, and false informing. Appellant’s Conf. App. Vol.

       II at 56-60. Moreover, we reject Powell’s suggestion that convictions for traffic

       offenses do not reflect poorly on his character. Four of his prior traffic related

       convictions were for operating while intoxicated, an offense that endangers the

       public. Id. at 57-59. While the record supports Powell’s contention that he

       suffers from addictions to heroin and methamphetamine, he could have made

       the prudent decision to not drive while under the influence of illegal drugs or

       alcohol but chose to do so anyway. Powell’s other traffic-related convictions

       include two convictions for operating while an habitual traffic violator and two

       convictions for driving while suspended; such offenses show flagrant disregard

       for the consequences of his prior convictions. Id. at 56-60. In total, Powell’s

       thirty-five-year criminal history includes fifteen convictions (eight for felonies

       and seven for misdemeanors), at least two revocations of probation, and

       multiple arrests. Id. Powell’s criminal record does not speak well to his

       character.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 12 of 13
[23]   Finally, we reject Powell’s argument that his medical problems should persuade

       us that his fifteen-year aggregate sentence was inappropriate. We are not

       required to consider a defendant’s poor health to be a mitigating circumstance.

       Henderson v. State, 848 N.E.2d 341, 345 (Ind. Ct. App. 2006). Furthermore,

       Powell does not demonstrate or even allege a nexus between his medical

       problems and his lengthy history of criminal misconduct. Thus, we conclude

       that Powell’s sentence was not inappropriate considering his character. And

       because we earlier found that Powell’s sentence was not inappropriate

       considering the nature of his offense, we conclude that Powell is not entitled to

       a sentence reduction pursuant to Indiana Appellate Rule 7(B).


[24]   Affirmed.

       Pyle, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1371 | December 3, 2020   Page 13 of 13